Citation Nr: 0127406	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  98-19 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a right hand injury with tendon rupture, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to December 
1983.

The instant appeal arose from a February 1998 rating decision 
which denied a claim for an increased rating, above 10 
percent, for postoperative residuals of a right hand injury 
with tendon rupture.  In February 1999, the veteran testified 
at a Video Conference hearing before the undersigned member 
of the Board of Veterans' Appeals (Board).  This case was 
remanded by the Board in June 1999 for further development.  
The RO granted an increased rating, to 30 percent, in an 
October 1999 rating decision.  Since this claim has not been 
withdrawn, an increased rating above 30 percent remains at 
issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits are awarded).


FINDING OF FACT

The veteran's service-connected postoperative residuals of a 
right hand injury with tendon rupture are currently 
manifested by weakness and pain with repetitive, continuous 
grasping; essentially full range of motion; and no 
significant neurological findings or scar symptomatology.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for service-connected postoperative residuals of a right hand 
injury with tendon rupture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.124a, Diagnostic Code 8515 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et. seq. (West Supp. 2001).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board 
notes that the final rule implementing the provisions of the 
VCAA concerning claims for benefits governed by part 3 of 
Title 38, Code of Federal Regulations, has been published.  
See 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001).

With few exceptions, the VCAA is applicable to all claims, as 
here, filed before the date of enactment and not yet final as 
of that date.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the VA's duties with respect to the 
veteran's claim have been fulfilled.  The VCAA essentially 
provides that the VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  

The Board finds that the VA has met its duty to advise and 
notify the veteran in this case.  Specifically, the veteran 
was advised and notified of the evidence necessary to 
establish a higher rating, most recently in the October 1999 
rating decision and the October 1999 Supplemental Statement 
of the Case (SSOC).  See 38 U.S.C.A. §§ 5102, 5103, 5107 
(West Supp. 2001).  The Statement of the Case (SOC) and the 
SSOC informed him of the evidence that had been developed.

In addition, the Board is satisfied that all relevant facts 
have been properly developed and that no useful purpose would 
be served by remanding the case with directions to provide 
further assistance.  As noted above, this case was previously 
remanded by the Board for further development.  The veteran's 
service medical records are of record.  Further, VA examiners 
have repeatedly assessed the service-connected right hand 
disorder, most recently in May 1998 and again in July 1999.  

There is no indication that more recent, relevant medical 
records exist that would indicate a greater degree of 
severity with respect to the right hand disorder than do 
those already of record.  Thus, the Board concludes that the 
evidence is sufficient for reaching a fair and well-reasoned 
decision with respect to the issues on appeal, and that the 
duty to assist veteran has been satisfied.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2001).  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2001).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Further, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

The Board has reviewed all the evidence of record.  Service 
medical records include a June 1982 record which indicated 
that the veteran underwent tendon repair of the right hand in 
June 1981.  The June 1982 record noted that the 1981 surgical 
record was not in the veteran's files.  The veteran reported 
that he was unable to lift heavy objects or do pushups.  The 
record noted that there was limitation of dorsiflexion and 
volar flexion of the wrist without bony tenderness.  He was 
advised to perform range of motion exercises for physical 
therapy and was told he would have residual problems.

Service connection for postoperative residuals of an injury 
to the right hand was granted in a May 1985 rating decision, 
and a 40 percent disability evaluation was assigned based on 
a February 1985 VA examination report.  During the 
examination, the veteran had reported that he was attacked 
and his hand was cut by glass.  He also reported that the 
surgeon who operated on his hand in 1981 could not find the 
proximal end of the extensor tendon to the ring finger, so he 
attached the distal end of the extensor tendon of the ring 
finger to the extensor tendon of the middle finger.  He 
reported that the hand was cased for two months and that 
after the cast was removed his hand and fingers were very 
stiff.  He then tried various types of physical therapy and 
treatment to regain the function of the hand.

The veteran reported that he could not close his hand 
completely but that extension was relatively good.  He 
reported that he had to move his ring finger with his middle 
finger, that his hand was weak with a weak grip, and that his 
hand tired quickly when he wrote.  

Physical examination revealed three surgical scars on the 
dorsum of the right hand which were well-healed and not 
sensitive.  He could open his hand to the straight position 
but could not close it to bring the four fingers to the palm.  
He had very little strength on the last 10 to 15 degrees of 
flexion.  The ring finger was forced to move in extension 
with the middle finger.  Immobility in the dorsal tendons was 
noted; however, the flexor tendons and sensory mechanism of 
the hand was not affected.  The examiner described the 
impairment as marked as a strong grip was missing and as 
there was lack of dexterity in the fingers in the positions 
that they were most commonly used.  The grasping strength of 
the right hand was reduced by half.

A May 1987 rating decision reduced the disability evaluation 
to 0 percent based on a May 1987 VA examination.  The 
examination report noted that the veteran complained of a 
weaker grip and occasional paresthesias involving the dorsal 
surface of the right hand.  The examiner noted well-healed, 
nontender scars and no deformity of the hand.  He was able to 
approximate the thumb and all four fingers, and he was able 
to normally extend the hand.  There was no evidence of pain.  
The right hand was 3/4 of an inch larger in circumference than 
the left, and the muscle mass of the right forearm was 
greater than the left.  His deep tendon reflexes were 2+ and 
equal.  Neurological evaluation was normal.  The examiner 
noted that the veteran did not make an effort to grip with 
the second and third fingers of the right hand.  The examiner 
assessed minimal loss of function with asymptomatic scarring.

An April 1988 private medical evaluation noted that the grip 
strength of the right hand was reduced by half and there was 
limited flexion of the ring finger in comparison to the 
middle and little fingers of the right hand.

A December 1993 rating decision increased the disability 
evaluation to 10 percent based on a November 1993 VA 
examination.  The examiner noted that the veteran had strong 
grip but was unable to make a tight fist.  The nerve 
functions of the ulnar, radial and median nerves were all 
intact.  Sensation in the nerve areas was also intact, and 
the radial pulse was strong.  An asymptomatic scar was also 
noted.

The veteran filed the present claim for increase in October 
1997.  A December 1997 VA examination report noted a four-
inch zigzag scar on the posterior aspect of the hand which 
was described as normal.  Mild wasting of the fourth 
interosseous muscles was noted, as was weakness with flexion 
of the fourth finger.  The fifth finger was held with mild 
flexion of 10 degrees.  Sensation and vasculature were 
described as normal.

The veteran reported that he was not able to hold tools in 
his left hand and that he could not hold a gallon of milk in 
that hand for as long as two minutes.  He reported that 
activities such as those caused pain in his hand and wrist.  
He stated that he was working in a plywood plant in a twelve-
hour-a-day job that required guiding a one and one-half pound 
piece of plywood with either hand, then dropping it on one 
side or the other.  He stated that this action caused severe 
pain.  He reported that he had been verbally told by his 
supervisor that his performance was not satisfactory and that 
he had resigned from his previous job with a poultry 
processing plant because he believed he would be discharged 
for inefficient performance.

The examiner noted that the veteran was right handed.  The 
examiner found that the veteran was unable to grasp, pull or 
twist with his right and consistently for a long period of 
time.  He was also unable to write legibly.

In May 1998, the veteran underwent another VA examination of 
the hand.  In connection with the examination, the veteran 
was assessed by an occupational therapist.  The therapist 
noted a "barely noticeable" 15 degree difference in 
extension in the right wrist as compared to the left.  
Flexion and extension of the right hand digits appeared to be 
normal.  Grip strength measurement of the right hand was only 
slightly less than the left.  Sensation was intact.  The 
therapist concluded that there was no functional limitation 
of the right hand measured or observed.  The scar was noted 
to be essentially asymptomatic.  There was also no swelling 
or edema.

The veteran was also assessed by the Chief of the Physical 
Medicine and Rehabilitation Service at the Alexandria, 
Louisiana, VA Medical Center (MC).  The Chief reviewed the 
occupational therapists report and noted that the veteran 
complained of tightness in the hand after prolonged gripping 
and holding motions.  No edema was observed, and physical 
sensation was intact.  There was slight limitation of the 
range of motion of the right wrist in extension, flexion, and 
grip strength, which did not interfere with the functional 
capacity of the right hand. 

The May 1998 VA examiner noted that the claims folder, the 
records from the Alexandria VAMC, and the December 1997 VA 
examination report had been reviewed.  The examiner noted 
that he concurred with the conclusions drawn by the May 1998 
VA occupational therapist.  The examiner concluded that the 
residuals of the right hand injury were limitation of motion 
and limitation of function with repetitive use, particularly 
diminished strength with repetitive or prolonged grasping or 
gripping.

During his February 1999 hearing the veteran testified that 
the examination was inadequate because there was no 
assessment of the functional level of his hand following 
prolonged or repeated motions.  He reported pain after 
several minutes of gripping as well as swelling.  The veteran 
stated that he was currently employed as an entry-level 
(part-time flexible) mail carrier and that he had just 
completed his probationary period.  He reported that he had 
lost about 3 days in the five-month period due to problems 
with his right hand.  He also testified that his job 
performance was satisfactory at the present time.  He stated 
that he hoped to obtain a full-time position when such a slot 
became available as a result of retirements.  He testified 
that he had left his job as a police officer after a few 
years because he was concerned that his right hand problems 
would place him in a life-threatening situation.

Pursuant to the Board's June 1999 remand, the veteran 
underwent another VA examination in July 1999.  The examiner 
noted that the claims folder and the Board's remand had been 
reviewed.  The veteran reported fatigue and weakness in the 
right hand since his injury.  He stated that he could only 
write for 20 to 30 minutes at a time.  Then he had to rest 
his hand before resuming.  

He stated that he had believed that he faced imminent 
termination from the plywood plant, his previous employer, 
due to his right hand problems.  Therefore, he found a job 
with the postal service.  He reported that he had difficulty 
keeping up with the pace of his postal job due to the 
requirements of grasping the mail and placing it in boxes for 
8 to 10 hours a day.  He reported that his supervisor had 
spoken to him several times about his problems.  He also 
stated that he had not lost any time from work in the last 
two and one-half years.

The examiner stated that wasting of the muscles was limited 
to the middle of the dorsum of the right hand extending to 
the fifth finger.  Mild puffiness of the right wrist was 
noted.  The veteran was able to oppose all his fingers to the 
mid-palmer crease and could also touch his thumb to the tips 
of all his fingers.  There was no sensory loss, and there was 
no vascular insufficiency.  All the joints were noted to be 
normal.  The range of motion on the right of the fingers, the 
thumb, and the wrist were normal and not painful.

The examiner noted that the veteran was able to grasp objects 
but that his grasping ability was impaired with repetitive 
movements.  He was not able to keep pace with the average 
worker.  The examiner said that the veteran was able to use 
his right hand normally and could "use it as a unit 
infrequently adopted for grasping, pushing, pulling, 
twisting, probing, writing, touching, and expressing."  
However, the examiner emphasized that his power decreased and 
he was less efficient with continuous, repetitive grasping.  
The examiner diagnosed weakness and pain due to repetitive, 
continuous grasping.  He stated that it was his opinion that 
the veteran was unable to function in certain jobs like 
working in a plywood factory and a post office where 
continuous grasping was needed.  The examiner felt that the 
veteran might be able to work efficiently in the post office 
as a counter clerk.

In an October 1999 rating decision, the RO increased the 
right hand disability evaluation to 30 percent.  The 
disability was rated by analogy to incomplete paralysis of 
the median nerve under Diagnostic Code 8515.  38 C.F.R. 
§§ 4.20, 4.124a, Diagnostic Code 8515 (2001).  The evidence 
shows that the right hand is the veteran's major, or 
dominant, hand.  38 C.F.R. § 4.69 (2001).

Under Diagnostic Code 8515, a 30 percent rating is warranted 
for moderate, incomplete paralysis of the median nerve.  
38 C.F.R. § 4.124a (2001).  A 50 percent rating is warranted 
for severe, incomplete paralysis of the median nerve.  Id.  
Complete paralysis of the median nerve for a major hand 
warrants a 70 percent rating.  Id.

The medical evidence shows that in May 1987 the veteran 
complained of occasional paresthesias involving the dorsal 
surface of the right hand; however, a neurological evaluation 
was normal.  A November 1993 VA examination noted that the 
nerve functions of the ulnar, radial and median nerves were 
all intact, including sensation in the nerve areas.  The VA 
examinations performed during the pendency of this appeal, in 
1997, 1998, and 1999, all noted normal sensation.  Based on 
this evidence, that the veteran's median nerve was intact and 
that sensation was nromal, the Board finds that a rating in 
excess of 30 percent by analogy to Diagnostic Code 8515 is 
not warranted.

The Board has considered the application of other Diagnostic 
Codes.  As the veteran's scars have consistently been 
described as well-healed and asymptomatic, the Board finds 
that a separate, or a higher, rating under Diagnostic Codes 
7804 or 7805 is not warranted.  38 C.F.R. § 4.118 (2001).  

The Board has also considered the application of the 
Diagnostic Codes which pertain to muscle injuries as the 
evidence indicates that the extensor tendon was damaged at 
the time of the hand injury; mild wasting of the fourth 
interosseous muscles was noted during the 1997 VA 
examination; and wasting from the middle of the dorsum of the 
hand to the fifth finger was noted in the 1999 examination 
report.  A muscle injury rating will generally not be 
combined with a peripheral nerve paralysis rating for the 
same body part.  38 C.F.R. § 4.55(a) (2001).  

The maximum schedular evaluation under Diagnostic Code 5308 
for Muscle Group VIII (muscles arising mainly from the 
external condyle of the humerus), which includes the function 
of extension of the fingers, is 30 percent.  38 C.F.R. § 4.73 
(2001).  Thus, a schedular rating in excess of the current 30 
percent rating is not available with the application of that 
Diagnostic Code.

Damage to Muscle Group IX (intrinsic muscles of the hand) 
will be rated based on limitation of motion, with a minimum 
evaluation of 10 percent.  38 C.F.R. § 4.73, Diagnostic Code 
5309.  The medical evidence shows that weakness with flexion 
of the fourth finger was noted in the 1997 VA examination.  
That examination also noted that the fifth finger was held 
with mild flexion of 10 degrees.  The 1998 occupational 
therapist found a "barely noticeable" 15 degree difference 
in extension in the right wrist as compared to the left.  
Flexion and extension of the right hand digits appeared to be 
normal at that time.  The Chief of the Physical Medicine and 
Rehabilitation noted only slight limitation of the range of 
motion of the right wrist in extension, flexion, and grip 
strength, which did not interfere with the functional 
capacity of the right hand.  Likewise, the 1999 VA examiner 
noted that the veteran was able to oppose all his fingers to 
the mid-palmer crease and could also touch his thumb to the 
tips of all his fingers.  The range of motion on the right of 
the fingers, the thumb, and the wrist were normal and not 
painful, and all the joints were noted to be normal.  

Thus the most recent medical evidence, the 1999 VA 
examination, found no limitation of motion of the wrist or 
fingers.  The 1998 medical evidence showed only slight 
limitation of motion of the wrist, and normal motion of the 
fingers.  The 1997 examination showed weakness in flexion in 
the fourth and fifth fingers.  Even assuming that the veteran 
meets the criteria for a compensable rating for the wrist, 
the maximum schedular rating for limitation of motion of the 
wrist is 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2001).  As the medical evidence reveals that there is 
motion of the wrist, the Diagnostic Code pertaining to 
ankylosis of the wrist, Diagnostic Code 5214, is not for 
application.

Likewise, even assuming that the veteran meets the criteria 
for a compensable rating for limitation of motion of the 
fourth and fifth (ring and little) fingers, the maximum 
schedular rating for limitation of motion (unfavorable 
ankylosis) of those fingers is 20 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5219 (2001).  In combination, even 
assuming the maximum schedular ratings for the limitation of 
motion of the wrist and fingers, these ratings would not 
exceed the current 30 percent disability rating assigned for 
the veteran's service-connected residuals of a right hand 
injury.  This is true even with consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  This is so because, 
where the veteran is in receipt of the maximum evaluation due 
to limitation of motion, as suggested above, those 
regulations are not for application.  Johnston v. Brown, 10 
Vet. App. 80, 84-85 (1997). 

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2001).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Although the RO did not expressly consider 38 C.F.R. § 
3.321(b)(1), the Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).  In this regard, the 
Board is aware that the veteran has reported having problems 
with various jobs, including work as a police officer, in a 
plywood factory, and as a mail carrier, due to his service-
connected right hand disability.  In addition, the medical 
evidence indicates that his right hand disability affects his 
employability.  For example, the 1999 VA examiner noted that 
the veteran would have difficulty with a job where continuous 
grasping is necessary.  However, the evidence also reveals 
that the veteran has never been dismissed from a position due 
to his right hand.  In addition, the evidence reveals that he 
misses only a handful of days every year, at most, from work.  
He testified that he was performing his present job in a 
satisfactory manner and that he had successfully concluded 
his probationary period.  Finally, the 1999 examiner stated 
that the veteran could work efficiently in certain jobs, 
including working as a counter clerk at the post office.

Accordingly, a rating in excess of 30 percent for residuals 
of a right hand injury is not warranted.


ORDER

A claim for an increased rating for postoperative residuals 
of a right hand injury with tendon rupture is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

